Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 16, 2008, is by and among NutraCea, a California corporation with offices located at 5090 N. 40th Street, Suite 400, Phoenix, Arizona 85018 (the “Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). RECITALS A.The Company has authorized a series of preferred stock entitled the “Series D Convertible Preferred Stock” (the “Preferred Stock”), which Preferred Stock shall be convertible into shares of the Company’s common stock, no par value per share (the “Common Stock”), in accordance with the terms of the Preferred Stock.The rights, preferences and other terms and provisions of the Preferred Stock are set forth in the Certificate of Determination, Preferences and Rights of Series D Convertible Preferred Stock in the form attached hereto as Exhibit A (the “Certificate of Determination”). As used herein, the term “Conversion Shares” shall include all shares of Common Stock issuable upon conversion of, or as dividends on, the Preferred Stock in accordance with the Certificate of Determination. B.Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, (i) the number of shares of Preferred Stock set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers and (ii) a warrant to acquire up to that number of additional shares of Common Stock set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers, in the form attached hereto as Exhibit B (the “Series A Warrants”) (as exercised, collectively, the “Series A Warrant Shares”), (iii) a warrant to acquire up to that number of additional shares of Preferred Stock set forth opposite such Buyer’s name in column (5) on the Schedule of Buyers, in the form attached hereto as Exhibit C (the “Series B Warrants”) (as exercised, collectively, the “Series B Warrant Shares”) and (iv) a warrant to acquire up to that number of additional shares of Common Stock set forth opposite such Buyer’s name in column (6) on the Schedule of Buyers, in the form attached hereto as Exhibit D (the “Series C Warrants”) (as exercised, collectively, the “Series C Warrant Shares”). For purposes of this Agreement, (i) the Series A Warrants, the Series B Warrants and the Series C Warrants are collectively referred to herein as the “Warrants;” (ii) the Series A Warrants and the Series C Warrants are collectively referred to herein as the “Common Stock Warrants;” and (iii) the Series A Warrant Shares, the Series B Warrant Shares and the Series C Warrant Shares are collectively referred to herein as the “Warrant Shares.” C.The Preferred Stock, the Conversion Shares, the Warrants and the Warrant Shares are collectively referred to herein as the “Securities.” D.The Company has filed a Registration Statement under the Securities Act of 1933, as amended (the “1933 Act”) on Form S-3, as amended (Registration Number 333-148929), which was declared effective by the Securities and Exchange Commission (the “SEC”) on April 8, 2008 (the “Registration Statement”).The Company shall issue the Securities pursuant to the Registration Statement. 1 AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each Buyer hereby agree as follows: 1. PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS. (a)Preferred Stock and Warrants. Subject to the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer severally, but not jointly, shall purchase from the Company on the Closing Date (as defined below), the number of shares of Preferred Stock as is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers, at a purchase price of $1,000 per share, along with (i) the Series A Warrants to acquire up to that number of Series A Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers, (ii) the Series B Warrants to acquire up to that number of Series B Warrant Shares as is set forth opposite such Buyer’s name in column (5) on the Schedule of Buyers and (iii) the Series C Warrants to acquire up to that number of Series C Warrant Shares as is set forth opposite such Buyer’s name in column (6) on the Schedule of Buyers. (b)Closing. The closing (the “Closing”) of the purchase of the Preferred Stock and the Warrants by the Buyers shall occur at the offices of Greenberg Traurig, LLP, 77 W. Wacker Drive, Suite 2400, Chicago,
